Exhibit 10.26

 

[Execution Copy]

 

GUARANTY

 

THIS GUARANTY (“Guaranty”), dated as of March 31, 2006, is made by each
Guarantor named in the signature pages hereof (“Guarantor”), in favor of in
favor of DURUS LIFE SCIENCES MASTER FUND LTD., a Cayman Islands Exempted Company
(“Lender”).

 

Aksys, Ltd., a Delaware corporation (“Company”), and Lender are parties to a
Bridge Loan Agreement dated as of the date hereof (as amended, amended and
restated, modified, renewed or extended from time to time, the “Loan Agreement”)
pursuant to which Lender has or will extend certain credit to Company and
Company has or will execute and deliver the Note described therein. Guarantor
has agreed to guarantee the indebtedness and other obligations of Company to
Lender under or in connection with the Loan Agreement, the Notes and the other
Loan Documents (as defined in the Loan Agreement and as amended, amended and
restated, modified, renewed or extended from time to time) as set forth herein.
Guarantor will derive substantial direct and indirect benefits from the
extension of credit to Company (which benefits are hereby acknowledged by
Guarantor). All capitalized terms used in this Guaranty and not otherwise
defined herein shall have the meanings assigned to them in the Loan Agreement.

 

Accordingly, to induce Lender to extend credit to Company, and in consideration
thereof, Guarantor hereby agrees as follows:

 


1.             GUARANTY. GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES TO LENDER THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT STATED
MATURITY, DECLARATION, ACCELERATION, DEMAND OR OTHERWISE) AND PERFORMANCE OF THE
INDEBTEDNESS, LIABILITIES AND OTHER OBLIGATIONS OF COMPANY TO LENDER, UNDER OR
IN CONNECTION WITH THE LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS OR
ANY OTHER DOCUMENTS OR INSTRUMENTS EXECUTED OR DELIVERED IN CONNECTION
THEREWITH, INCLUDING INTEREST THAT ACCRUES AFTER THE COMMENCEMENT BY OR AGAINST
COMPANY OR GUARANTOR OF ANY INSOLVENCY PROCEEDING. THE TERMS “INDEBTEDNESS,”
“LIABILITIES” AND “OBLIGATIONS” ARE USED HEREIN IN THEIR MOST COMPREHENSIVE
SENSE AND INCLUDE ANY AND ALL ADVANCES, DEBTS, OBLIGATIONS AND LIABILITIES, NOW
EXISTING OR HEREAFTER ARISING, REGARDLESS OF BY WHAT INSTRUMENT, AGREEMENT,
CONTRACT OR ENTRY IN LENDER’S ACCOUNTS THEY MAY BE EVIDENCED, OR WHETHER
EVIDENCED BY ANY INSTRUMENT, AGREEMENT, CONTRACT OR ENTRY IN LENDER’S ACCOUNTS,
WHETHER VOLUNTARY OR INVOLUNTARY AND WHETHER DUE OR NOT DUE, ABSOLUTE OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DETERMINED OR UNDETERMINED, AND WHETHER
RECOVERY UPON SUCH INDEBTEDNESS, LIABILITIES AND OBLIGATIONS MAY BE OR HEREAFTER
BECOME UNENFORCEABLE UNDER THE BANKRUPTCY CODE OR OTHER APPLICABLE LAW. THE
FOREGOING INDEBTEDNESS, LIABILITIES AND OTHER OBLIGATIONS OF COMPANY, AND ALL
OTHER INDEBTEDNESS, LIABILITIES AND OBLIGATIONS TO BE PAID OR PERFORMED BY
GUARANTOR IN CONNECTION WITH THIS GUARANTY (INCLUDING ANY AND ALL AMOUNTS DUE
UNDER SECTION 12 HEREOF), SHALL HEREINAFTER BE COLLECTIVELY REFERRED TO AS THE
“GUARANTEED OBLIGATIONS.”


 


2.             LIABILITY OF GUARANTOR. THE LIABILITY OF GUARANTOR UNDER THIS
GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE, INDEPENDENT AND UNCONDITIONAL, AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHICH MIGHT CONSTITUTE A DISCHARGE OF
A SURETY OR GUARANTOR OTHER THAN THE INDEFEASIBLE PAYMENT AND PERFORMANCE IN
FULL OF ALL GUARANTEED OBLIGATIONS. IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF, GUARANTOR AGREES AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


(I) GUARANTOR’S LIABILITY HEREUNDER SHALL BE THE IMMEDIATE, DIRECT, AND PRIMARY
OBLIGATION OF GUARANTOR AND SHALL NOT BE CONTINGENT UPON LENDER’S EXERCISE OR
ENFORCEMENT OF ANY REMEDY IT MAY HAVE AGAINST COMPANY OR ANY OTHER PERSON, OR
AGAINST ANY COLLATERAL FOR ANY GUARANTEED OBLIGATIONS; (II) THIS GUARANTY IS A
GUARANTY OF PAYMENT WHEN DUE AND NOT OF COLLECTIBILITY; (III) LENDER MAY ENFORCE
THIS GUARANTY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT NOTWITHSTANDING ANY
DISPUTE BETWEEN LENDER AND COMPANY WITH RESPECT TO THE EXISTENCE OF SUCH
DEFAULT; (IV) GUARANTOR’S PAYMENT OF A PORTION, BUT NOT ALL, OF THE GUARANTEED
OBLIGATIONS SHALL IN NO WAY LIMIT, AFFECT, MODIFY OR ABRIDGE GUARANTOR’S
LIABILITY FOR ANY PORTION OF THE GUARANTEED OBLIGATIONS REMAINING UNSATISFIED;
AND (V) GUARANTOR’S LIABILITY WITH RESPECT TO THE GUARANTEED OBLIGATIONS SHALL
REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE IMPAIRED OR
AFFECTED BY, NOR SHALL GUARANTOR BE EXONERATED OR DISCHARGED BY, (A) ANY
INSOLVENCY PROCEEDING WITH RESPECT TO COMPANY, GUARANTOR, ANY OTHER GUARANTOR OR
ANY OTHER PERSON; (B) ANY LIMITATION, DISCHARGE, OR CESSATION OF THE LIABILITY
OF COMPANY, ANY OTHER GUARANTOR OR ANY OTHER PERSON FOR ANY GUARANTEED
OBLIGATIONS DUE TO ANY STATUTE, REGULATION OR RULE OF LAW, OR ANY INVALIDITY OR
UNENFORCEABILITY IN WHOLE OR IN PART OF ANY OF THE GUARANTEED OBLIGATIONS;
(C) ANY MERGER, ACQUISITION, CONSOLIDATION OR CHANGE IN STRUCTURE OF COMPANY,
GUARANTOR OR ANY OTHER GUARANTOR OR PERSON, OR ANY SALE, LEASE, TRANSFER OR
OTHER DISPOSITION OF ANY OR ALL OF THE ASSETS OR SHARES OF COMPANY, GUARANTOR,
ANY OTHER GUARANTOR OR OTHER PERSON; (D) ANY ASSIGNMENT OR OTHER TRANSFER, IN
WHOLE OR IN PART, OF LENDER’S INTERESTS IN AND RIGHTS UNDER THIS GUARANTY,
INCLUDING LENDER’S RIGHT TO RECEIVE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR
ANY ASSIGNMENT OR OTHER TRANSFER, IN WHOLE OR IN PART, OF LENDER’S INTERESTS IN
AND TO ANY COLLATERAL SECURING ANY GUARANTEED OBLIGATIONS; (E) ANY CLAIM,
DEFENSE, COUNTERCLAIM OR SETOFF, OTHER THAN THAT OF PRIOR PERFORMANCE, THAT
COMPANY, GUARANTOR, ANY OTHER GUARANTOR OR OTHER PERSON MAY HAVE OR ASSERT,
INCLUDING ANY DEFENSE OF INCAPACITY OR LACK OF CORPORATE OR OTHER AUTHORITY TO
EXECUTE OR DELIVER ANY LOAN DOCUMENT OR THIS GUARANTY OR ANY OTHER DOCUMENT
RELATED TO THE GUARANTEED OBLIGATIONS; (F) LENDER’S AMENDMENT, MODIFICATION,
RENEWAL, EXTENSION, CANCELLATION OR SURRENDER OF ANY LOAN DOCUMENT, ANY
GUARANTEED OBLIGATIONS, ANY COLLATERAL SECURING ANY GUARANTEED OBLIGATIONS, OR
LENDER’S EXCHANGE, RELEASE, OR WAIVER OF ANY SUCH COLLATERAL; (G) LENDER’S
EXERCISE OR NONEXERCISE OF ANY POWER, RIGHT OR REMEDY WITH RESPECT TO ANY OF THE
COLLATERAL SECURING ANY GUARANTEED OBLIGATIONS, INCLUDING LENDER’S COMPROMISE,
RELEASE, SETTLEMENT OR WAIVER WITH OR OF COMPANY, ANY OTHER GUARANTOR OR ANY
OTHER PERSON; (H) ANY DIRECTION OF APPLICATION OF PAYMENT TO COMPANY, GUARANTOR,
ANY OTHER GUARANTOR OR OTHER PERSON; (I) LENDER’S VOTE, CLAIM, DISTRIBUTION,
ELECTION, ACCEPTANCE, ACTION OR INACTION IN ANY INSOLVENCY PROCEEDING RELATED TO
THE GUARANTEED OBLIGATIONS; (J) ANY IMPAIRMENT OR INVALIDITY OF ANY OF THE
COLLATERAL SECURING ANY GUARANTEED OBLIGATIONS OR ANY FAILURE TO PERFECT ANY OF
LENDER’S LIENS THEREON OR THEREIN; AND (K) ANY OTHER GUARANTY OF ALL OR ANY PART
OF THE GUARANTEED OBLIGATIONS.


 


3.             CONSENTS. GUARANTOR HEREBY CONSENTS AND AGREES THAT, WITHOUT
NOTICE TO OR FURTHER ASSENT FROM GUARANTOR:  (I) THE TIME, MANNER, PLACE OR
TERMS OF ANY PAYMENT UNDER ANY LOAN DOCUMENT MAY BE EXTENDED OR CHANGED,
INCLUDING BY AN INCREASE OR DECREASE IN THE PRINCIPAL AMOUNT OR IN THE INTEREST
RATE ON ANY GUARANTEED OBLIGATION OR ANY FEE OR OTHER AMOUNT PAYABLE UNDER SUCH
LOAN DOCUMENT, BY A MODIFICATION OR RENEWAL OF ANY LOAN DOCUMENT OR OTHERWISE;
(II) THE TIME FOR COMPANY’S (OR ANY OTHER PERSON’S) PERFORMANCE OF OR COMPLIANCE
WITH ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
UNDER ANY LOAN DOCUMENT MAY BE EXTENDED, OR SUCH PERFORMANCE OR COMPLIANCE
WAIVED, OR FAILURE IN OR DEPARTURE FROM SUCH PERFORMANCE OR COMPLIANCE CONSENTED
TO, ALL IN SUCH MANNER AND UPON SUCH TERMS AS LENDER MAY DEEM PROPER;
(III) LENDER MAY DISCHARGE OR RELEASE, IN WHOLE OR IN PART ANY OTHER GUARANTOR
OR

 

2

--------------------------------------------------------------------------------


 


ANY OTHER PERSON LIABLE FOR THE PAYMENT AND PERFORMANCE OF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS, AND MAY PERMIT OR CONSENT TO ANY SUCH ACTION OR ANY
RESULT OF SUCH ACTION, AND LENDER SHALL NOT BE LIABLE TO GUARANTOR FOR ANY
FAILURE TO COLLECT OR ENFORCE PAYMENT OF THE GUARANTEED OBLIGATIONS; (IV) LENDER
MAY TAKE AND HOLD SECURITY OF ANY KIND, AT ANY TIME, AS COLLATERAL FOR THE
GUARANTEED OBLIGATIONS, AND MAY, FROM TIME TO TIME, IN WHOLE OR IN PART,
EXCHANGE, SELL, SURRENDER, RELEASE, SUBORDINATE, MODIFY, WAIVE, RESCIND,
COMPROMISE OR EXTEND SUCH SECURITY AND MAY PERMIT OR CONSENT TO ANY SUCH ACTION
OR THE RESULT OF ANY SUCH ACTION, AND MAY APPLY SUCH SECURITY AND DIRECT THE
ORDER OR MANNER OF SALE THEREOF; (V) LENDER MAY REQUEST AND ACCEPT OTHER
GUARANTIES OF THE GUARANTEED OBLIGATIONS AND MAY, FROM TIME TO TIME, IN WHOLE OR
IN PART, SURRENDER, RELEASE, SUBORDINATE, MODIFY, WAIVE, RESCIND, COMPROMISE OR
EXTEND ANY SUCH GUARANTY AND MAY PERMIT OR CONSENT TO ANY SUCH ACTION OR THE
RESULT OF ANY SUCH ACTION; AND (VI) LENDER MAY EXERCISE, OR WAIVE OR OTHERWISE
REFRAIN FROM EXERCISING, ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE GRANTED BY
ANY LOAN DOCUMENT, OR OTHERWISE AVAILABLE TO LENDER, WITH RESPECT TO THE
GUARANTEED OBLIGATIONS AND ANY COLLATERAL THEREFOR, EVEN IF THE EXERCISE OF SUCH
RIGHT, REMEDY, POWER OR PRIVILEGE AFFECTS OR ELIMINATES ANY RIGHT OF SUBROGATION
OR ANY OTHER RIGHT OF GUARANTOR AGAINST COMPANY; ALL AS LENDER MAY DEEM
ADVISABLE, AND ALL WITHOUT IMPAIRING, ABRIDGING, RELEASING OR AFFECTING THIS
GUARANTY.


 


4.             WAIVERS. (A) GUARANTOR WAIVES AND AGREES NOT TO ASSERT:  (I) ANY
RIGHT TO REQUIRE LENDER TO PROCEED AGAINST COMPANY, ANY OTHER GUARANTOR OR ANY
OTHER PERSON, TO PROCEED AGAINST OR EXHAUST ANY COLLATERAL OR OTHER SECURITY
HELD FOR THE GUARANTEED OBLIGATIONS (EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE
LAW), TO GIVE NOTICE OF OR INSTITUTE ANY PUBLIC OR PRIVATE SALE, FORECLOSURE, OR
OTHER DISPOSITION OF ANY COLLATERAL OR SECURITY FOR THE GUARANTEED OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, TO COMPLY WITH APPLICABLE PROVISIONS OF THE NEW
YORK UNIFORM COMMERCIAL CODE (“UCC”) OR ANY EQUIVALENT PROVISION OF ANY OTHER
APPLICABLE LAW IN CONNECTION WITH THE SALE, FORECLOSURE, OR OTHER DISPOSITION OF
ANY COLLATERAL OR TO PURSUE ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE OF
LENDER WHATSOEVER; (II) THE DEFENSE OF THE STATUTE OF LIMITATIONS IN ANY ACTION
HEREUNDER OR FOR THE COLLECTION OR PERFORMANCE OF THE GUARANTEED OBLIGATIONS;
(III) ANY DEFENSE ARISING BY REASON OF ANY LACK OF CORPORATE OR OTHER AUTHORITY
OR ANY OTHER DEFENSE OF COMPANY, GUARANTOR OR ANY OTHER PERSON; (IV) ANY DEFENSE
BASED UPON LENDER’S ERRORS OR OMISSIONS IN THE ADMINISTRATION OF THE GUARANTEED
OBLIGATIONS; (V) ANY RIGHTS TO SET-OFFS AND COUNTERCLAIMS; (VI) ANY DEFENSE
BASED UPON AN ELECTION OF REMEDIES (INCLUDING, IF AVAILABLE, AN ELECTION TO
PROCEED BY NONJUDICIAL FORECLOSURE) WHICH DESTROYS OR IMPAIRS THE SUBROGATION
RIGHTS OF GUARANTOR OR THE RIGHT OF GUARANTOR TO PROCEED AGAINST COMPANY OR ANY
OTHER OBLIGOR OF THE GUARANTEED OBLIGATIONS FOR REIMBURSEMENT, AND (VII) WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OTHER DEFENSES OR BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED BY
APPLICABLE LAW LIMITING THE LIABILITY OF OR EXONERATING GUARANTORS OR SURETIES,
OR WHICH MAY CONFLICT WITH THE TERMS OF THIS GUARANTY. (B) GUARANTOR WAIVES ANY
AND ALL NOTICE OF THE ACCEPTANCE OF THIS GUARANTY, AND ANY AND ALL NOTICE OF THE
CREATION, RENEWAL, MODIFICATION, EXTENSION OR ACCRUAL OF THE GUARANTEED
OBLIGATIONS, OR THE RELIANCE BY LENDER UPON THIS GUARANTY, OR THE EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER. THE GUARANTEED OBLIGATIONS SHALL
CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED, INCURRED AND PERMITTED
TO EXIST IN RELIANCE UPON THIS GUARANTY. GUARANTOR WAIVES PROMPTNESS, DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT, NOTICE OF DEFAULT, DISHONOR OR
NONPAYMENT AND ALL OTHER NOTICES TO OR UPON COMPANY, GUARANTOR OR ANY OTHER
PERSON WITH RESPECT TO THE GUARANTEED OBLIGATIONS. (C) THE OBLIGATIONS OF
GUARANTOR HEREUNDER ARE INDEPENDENT OF AND SEPARATE FROM THE OBLIGATIONS OF
COMPANY AND ANY OTHER GUARANTOR AND UPON THE OCCURRENCE AND DURING THE

 

3

--------------------------------------------------------------------------------


 


CONTINUANCE OF ANY DEFAULT, A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AGAINST
GUARANTOR, WHETHER OR NOT COMPANY OR ANY SUCH OTHER GUARANTOR IS JOINED THEREIN
OR A SEPARATE ACTION OR ACTIONS ARE BROUGHT AGAINST COMPANY OR ANY SUCH OTHER
GUARANTOR. (D) GUARANTOR SHALL NOT HAVE ANY RIGHT TO REQUIRE LENDER TO OBTAIN OR
DISCLOSE ANY INFORMATION WITH RESPECT TO (I) THE FINANCIAL CONDITION OR
CHARACTER OF COMPANY OR GUARANTOR OR THE ABILITY OF COMPANY OR GUARANTOR TO PAY
AND PERFORM THE GUARANTEED OBLIGATIONS; (II) THE GUARANTEED OBLIGATIONS;
(III) ANY COLLATERAL OR OTHER SECURITY FOR ANY OR ALL OF THE GUARANTEED
OBLIGATIONS; (IV) THE EXISTENCE OR NONEXISTENCE OF ANY OTHER GUARANTEES OF ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS; (V) ANY ACTION OR INACTION ON THE
PART OF LENDER OR ANY OTHER PERSON; OR (VI) ANY OTHER MATTER, FACT OR OCCURRENCE
WHATSOEVER.


 


5.             SUBROGATION. UNTIL THE GUARANTEED OBLIGATIONS SHALL BE SATISFIED
IN FULL, GUARANTOR SHALL NOT HAVE, AND SHALL NOT DIRECTLY OR INDIRECTLY
EXERCISE, (I) ANY RIGHTS THAT IT MAY ACQUIRE BY WAY OF SUBROGATION UNDER THIS
GUARANTY, BY ANY PAYMENT HEREUNDER OR OTHERWISE, (II) ANY RIGHTS OF
CONTRIBUTION, INDEMNIFICATION, REIMBURSEMENT OR SIMILAR SURETYSHIP CLAIMS
ARISING OUT OF THIS GUARANTY, OR (III) ANY OTHER RIGHT WHICH IT MIGHT OTHERWISE
HAVE OR ACQUIRE (IN ANY WAY WHATSOEVER) WHICH COULD ENTITLE IT AT ANY TIME TO
SHARE OR PARTICIPATE IN ANY RIGHT, REMEDY OR SECURITY OF LENDER AS AGAINST
COMPANY OR OTHER GUARANTORS, WHETHER IN CONNECTION WITH THIS GUARANTY, ANY OTHER
LOAN DOCUMENTS OR OTHERWISE. IF ANY AMOUNT SHALL BE PAID TO GUARANTOR ON ACCOUNT
OF THE FOREGOING RIGHTS AT ANY TIME WHEN ANY GUARANTEED OBLIGATIONS ARE
OUTSTANDING OR ANY COMMITMENT REMAINS IN EFFECT, SUCH AMOUNT SHALL BE HELD IN
TRUST FOR THE BENEFIT OF LENDER AND SHALL FORTHWITH BE PAID TO LENDER TO BE
CREDITED AND APPLIED TO THE GUARANTEED OBLIGATIONS.


 


6.             CONTINUING GUARANTY; REINSTATEMENT. GUARANTOR AGREES THAT THIS
GUARANTY IS A CONTINUING GUARANTY RELATING TO ANY GUARANTEED OBLIGATIONS,
INCLUDING GUARANTEED OBLIGATIONS WHICH MAY EXIST CONTINUOUSLY OR WHICH MAY ARISE
FROM TIME TO TIME UNDER SUCCESSIVE TRANSACTIONS, AND GUARANTOR EXPRESSLY
ACKNOWLEDGES THAT THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THAT THERE MAY BE PERIODS IN WHICH NO OBLIGATIONS EXIST. THIS
GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR SHALL BE REINSTATED AND REVIVED, AS
THE CASE MAY BE, IF, FOR ANY REASON, ANY PAYMENT OF THE GUARANTEED OBLIGATIONS
BY OR ON BEHALF OF COMPANY OR GUARANTOR (OR RECEIPT OF ANY PROCEEDS OF
COLLATERAL) SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED BY LENDER, WHETHER
AS A RESULT OF ANY INSOLVENCY PROCEEDING OR OTHERWISE. TO THE EXTENT ANY PAYMENT
IS RESCINDED OR RESTORED, THE GUARANTEED OBLIGATIONS SHALL BE REVIVED IN FULL
FORCE AND EFFECT WITHOUT REDUCTION OR DISCHARGE FOR SUCH PAYMENT.


 


7.             PAYMENTS. GUARANTOR HEREBY AGREES, IN FURTHERANCE OF THE
FOREGOING PROVISIONS OF THIS GUARANTY AND NOT IN LIMITATION OF ANY OTHER RIGHT
WHICH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF COMPANY TO PAY ANY OF THE GUARANTEED OBLIGATIONS DUE TO
LENDER WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT STATED MATURITY, BY
REQUIRED PREPAYMENT, DECLARATION, ACCELERATION, DEMAND OR OTHERWISE (INCLUDING
AMOUNTS THAT WOULD BECOME DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER
§362(A) OF THE BANKRUPTCY CODE), GUARANTOR SHALL FORTHWITH PAY, OR CAUSE TO BE
PAID, IN CASH, TO LENDER AN AMOUNT EQUAL TO THE AMOUNT OF THE GUARANTEED
OBLIGATIONS THEN DUE AS AFORESAID (INCLUDING INTEREST WHICH, BUT FOR THE FILING
OF A PETITION IN ANY INSOLVENCY PROCEEDING WITH RESPECT TO COMPANY, WOULD HAVE
ACCRUED ON SUCH GUARANTEED OBLIGATIONS, WHETHER OR NOT A CLAIM IS ALLOWED
AGAINST COMPANY FOR SUCH INTEREST IN ANY SUCH INSOLVENCY PROCEEDING). ALL
PAYMENTS MADE BY GUARANTOR HEREUNDER

 

4

--------------------------------------------------------------------------------


 


SHALL BE APPLIED IN ACCORDANCE WITH THE LOAN AGREEMENT. GUARANTOR SHALL MAKE
EACH PAYMENT HEREUNDER, WITHOUT DEDUCTION (WHETHER FOR TAXES OR OTHERWISE),
SET-OFF OR COUNTERCLAIM, ON THE DAY WHEN DUE IN SAME DAY OR IMMEDIATELY
AVAILABLE FUNDS, AND IN U.S. DOLLARS.


 


8.             REPRESENTATIONS. GUARANTOR REPRESENTS AND WARRANTS TO LENDER
THAT:


 

(a)           Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdictions in which it is formed and has the requisite
power and authority to own its properties and to carry on its businesses as now
being conducted. Guarantor is duly qualified as a foreign entity to do business
and is in good standing in every jurisdiction in which the ownership of property
or the nature of its businesses conducted by it makes such qualification
necessary and where the failure to qualify would reasonably be expected to have
a Material Adverse Effect.

 

(b)           Guarantor has the requisite power and authority to enter into and
perform its obligations under this Guaranty and the other Loan Documents to
which it is a party. The execution and delivery of this Guaranty and the other
Loan Documents to which it is a party by Guarantor and the consummation by
Guarantor of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action of Guarantor. This Guaranty and the other
Loan Documents to which it is a party have been (or when delivered, will have
been) duly executed and delivered by Guarantor and constitute (or when so
delivered, will constitute) the legal, valid and binding obligations of
Guarantor, enforceable against Guarantor in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

 

(c)           The execution, delivery and performance of this Guaranty and the
other Loan Documents to which Guarantor is a party, and the consummation by
Guarantor of the transactions contemplated hereby and thereby will not
(i) result in a violation of its articles or certificate of incorporation or
bylaws, or other applicable organizational documents, or (ii) conflict with,
result in a breach of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give rise to any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Guarantor is a party or by which any of its
property or assets is bound or affected, (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to Guarantor or by which
any of its property or assets is bound or affected, or (iv) except as
contemplated by the Transaction Documents, result in, or require, the creation,
or imposition of any Lien upon or with respect to any of the properties or
assets of Guarantor.

 

(d)           Guarantor is not required to obtain any consent, approval,
license, exemption, authorization or order of, or make any filing or
registration with, any court, governmental agency or authority or any regulatory
or self-regulatory agency or any other person in connection with the execution,
delivery or performance of its obligations under or contemplated by this
Guaranty or the other Loan Documents to which it is a party, except for any
filings necessary to perfect any Liens on any Collateral provided by Guarantor.

 

5

--------------------------------------------------------------------------------


 


9.             COVENANTS. SO LONG AS THIS GUARANTY SHALL BE IN EFFECT,
GUARANTOR:


 

(a)           will furnish to Lender from time to time such information
respecting Guarantor’s financial condition as Lender may from time to time
reasonably request and will execute, acknowledge, deliver, file, notarize and
register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as Lender shall
deem necessary or appropriate to effectuate the purposes of this Guaranty and
shall reasonably request.

 

(b)           will observe, perform and comply with all covenants applicable to
Guarantor set forth in Article V of the Loan Agreement, which by their terms
Company is required to cause Guarantor to observe, perform and comply with, as
if such covenants were set forth in full herein.

 


10.           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:
(I) UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED; (II) WHEN SENT BY
CONFIRMED TELEX OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE
RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY; (III) FIVE (5) DAYS AFTER
HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID; OR (IV) TWO (2) DAYS AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF
RECEIPT. ALL COMMUNICATIONS SHALL BE SENT TO THE PARTIES HERETO (I) IF TO
LENDER, AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH IN THE LOAN AGREEMENT, AND
(II) IF TO GUARANTOR, AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW ITS
NAME ON THE SIGNATURE PAGES HEREOF; OR, IN EACH CASE, AS NOTIFIED BY SUCH PARTY
FROM TIME TO TIME AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVENESS OF SUCH
NOTICE.


 


11.           NO WAIVER. NO FAILURE ON THE PART OF LENDER TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE. THE
RIGHTS AND REMEDIES UNDER THIS GUARANTY ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES THAT MAY OTHERWISE BE AVAILABLE TO
LENDER.


 


12.           COSTS AND EXPENSES. GUARANTOR AGREES TO PAY ON DEMAND ALL
REASONABLE COSTS AND EXPENSES OF LENDER AND REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL IN CONNECTION WITH THE ENFORCEMENT, OR PRESERVATION OF ANY RIGHTS UNDER,
THIS GUARANTY.


 


13.           BINDING EFFECT. THIS GUARANTY SHALL BE BINDING UPON GUARANTOR AND
ITS SUCCESSORS AND ASSIGNS, AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
LENDER AND ITS SUCCESSORS AND ASSIGNS; PROVIDED THAT GUARANTOR SHALL NOT HAVE
THE RIGHT TO ASSIGN, TRANSFER, HYPOTHECATE OR OTHERWISE CONVEY ITS RIGHTS,
BENEFITS, OBLIGATIONS OR DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER. ANY SUCH PURPORTED ASSIGNMENT, TRANSFER, HYPOTHECATION OR OTHER
CONVEYANCE BY GUARANTOR WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF LENDER
SHALL BE VOID. GUARANTOR ACKNOWLEDGES AND AGREES THAT IN CONNECTION WITH AN
ASSIGNMENT OF, OR GRANT OF A PARTICIPATION IN, THE GUARANTEED OBLIGATIONS,
LENDER MAY ASSIGN, OR GRANT PARTICIPATIONS IN, ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS HEREUNDER. UPON ANY ASSIGNMENT OF LENDER’S RIGHTS HEREUNDER,
SUCH ASSIGNEE OR ASSIGNEES SHALL HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, ALL
RIGHTS OF LENDER HEREUNDER.

 

6

--------------------------------------------------------------------------------


 


GUARANTOR AGREES THAT, UPON ANY SUCH ASSIGNMENT, SUCH ASSIGNEE MAY ENFORCE
DIRECTLY, WITHOUT JOINDER OF LENDER, THE RIGHTS OF LENDER SET FORTH IN THIS
GUARANTY. ANY SUCH ASSIGNEE SHALL BE ENTITLED TO ENFORCE LENDER’S RIGHTS AND
REMEDIES UNDER THIS GUARANTY TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL
SECURED PARTY NAMED HEREIN.


 


14.           ENTIRE AGREEMENT; AMENDMENT. THERE ARE NO CONDITIONS TO THE FULL
EFFECTIVENESS OF THIS GUARANTY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, COMMITMENTS, DRAFTS, COMMUNICATION,
DISCUSSIONS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT THERETO. NO
AMENDMENT TO THIS GUARANTY, OR ANY WAIVER OF ANY PROVISION HEREOF, SHALL BE
EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY LENDER AND (IN THE CASE OF ANY
AMENDMENT) GUARANTOR. ANY SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


15.           KNOWING AND EXPLICIT WAIVERS. GUARANTOR ACKNOWLEDGES THAT IT HAS
EITHER OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN
SUCH ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS GUARANTY.
GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN, INCLUDING, WITHOUT LIMITATION, THOSE CONTAINED IN SECTIONS 2
THROUGH 4, ARE MADE WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND CONSEQUENCES.
ADDITIONALLY, GUARANTOR ACKNOWLEDGES AND AGREES THAT BY EXECUTING THIS GUARANTY,
IT IS WAIVING CERTAIN RIGHTS, BENEFITS, PROTECTIONS AND DEFENSES TO WHICH IT MAY
OTHERWISE BE ENTITLED UNDER APPLICABLE LAW. GUARANTOR FURTHER ACKNOWLEDGES AND
AGREES THAT LENDER IS RELYING ON SUCH WAIVERS IN CREATING THE GUARANTEED
OBLIGATIONS, AND THAT SUCH WAIVERS ARE A MATERIAL PART OF THE CONSIDERATION
WHICH LENDER IS RECEIVING FOR CREATING THE GUARANTEED OBLIGATIONS.


 


16.           SEVERABILITY. IF ANY PROVISION OF THIS GUARANTY SHALL BE
PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW OR REGULATION IN ANY
JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE DEEMED MODIFIED TO CONFORM
TO THE MINIMUM REQUIREMENTS OF SUCH LAW OR REGULATION, OR, IF FOR ANY REASON IT
IS NOT DEEMED SO MODIFIED, IT SHALL BE INEFFECTIVE AND INVALID ONLY TO THE
EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT AFFECTING THE REMAINING
PROVISIONS OF THIS GUARANTY, OR THE VALIDITY OR EFFECTIVENESS OF SUCH PROVISION
IN ANY OTHER JURISDICTION.


 


17.           GOVERNING LAW; SUBMISSION TO JURISDICTION; JURY TRIAL WAIVER.


 

(a)           This Guaranty shall be construed in accordance with and governed
by the internal laws of the State of New York (as permitted by Section 5-1401 of
the New York General Obligations Law (or any similar successor provision))
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to the rights and duties of the parties.

 

(b)           GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS
A PARTY, THIS WAIVER BEING A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS
GUARANTY AND ENTER INTO THE OTHER LOAN DOCUMENTS.

 

7

--------------------------------------------------------------------------------


 

(c)           For purposes of any suit, action or other legal proceeding
relating to this Guaranty or the other Loan Documents to which it is a party or
the enforcement of any provision of this Guaranty or such Loan Documents,
Guarantor hereby expressly and irrevocably submits and consents to the exclusive
jurisdiction of the courts of the State of New York sitting in the borough of
Manhattan and the United States District Court for the Southern District of New
York for the purposes of any such suit, action or legal proceeding, including to
enforce any settlement, order or award; and agrees that such state and federal
courts shall be deemed to be a convenient forum; and waives and agrees not to
assert (by way of motion, as a defense or otherwise), in any such legal
proceeding commenced in such court any claim that Guarantor is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that the Guaranty or such Loan Documents or the subject matter
thereof may not be enforced in or by such court.

 

(d)           Guarantor agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section by the
courts of the State of New York sitting in the borough of Manhattan or the
United States District Court for the Southern District of New York and in
connection therewith hereby waives, and agrees not to assert by way of motion,
as a defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of New York or any other jurisdiction.

 


18.           FUTURE GUARANTORS. AT SUCH TIME FOLLOWING THE DATE HEREOF AS ANY
SUBSIDIARY OF COMPANY (AN “ACCEDING SUBSIDIARY”) IS REQUIRED TO ACCEDE HERETO
PURSUANT TO THE TERMS OF SECTION 5.02(M) OF THE LOAN AGREEMENT, SUCH ACCEDING
SUBSIDIARY SHALL EXECUTE AND DELIVER TO LENDER AN ACCESSION AGREEMENT
SUBSTANTIALLY IN THE FORM OF ANNEX 1 (THE “ACCESSION AGREEMENT’), SIGNIFYING ITS
AGREEMENT TO BE BOUND BY THE PROVISIONS OF THIS GUARANTY AS A GUARANTOR TO THE
SAME EXTENT AS IF SUCH ACCEDING SUBSIDIARY HAD ORIGINALLY EXECUTED THIS GUARANTY
AS OF THE DATE HEREOF.


 


19.           MULTIPLE GUARANTORS; JOINT AND SEVERAL LIABILITY. WHEN THIS
GUARANTY IS EXECUTED BY MORE THAN ONE GUARANTOR, THE WORD “GUARANTOR” SHALL MEAN
ALL AND ANY ONE OR MORE OF THEM, AND THE OBLIGATIONS OF ALL PERSONS SIGNING THIS
GUARANTY SHALL BE JOINT AND SEVERAL.


 


20.           COUNTERPARTS. THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


21.           TERMINATION. THIS GUARANTY SHALL TERMINATE UPON PAYMENT AND
PERFORMANCE IN FULL OF ALL GUARANTEED OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH BY THEIR TERMS ARE TO SURVIVE THE
TERMINATION OF THE LOAN DOCUMENTS).


 

[Signature Pages Following]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty, as of the date
first above written.

 

GUARANTORS

 

 

GRANTOR:

 

 

 

AKSYS INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Laurence P. Birch

 

 

 

Name: Laurence P. Birch

 

 

Title: CEO

 

 

 

Address:

 

 

 

Two Marriot Drive 

 

Lincolnshire, IL 60069 

 

Attn:

 

 

 

Fax: 847-229-2080

 

 

 

With a copy to:

 

 

 

Keith S. Crow P.C.

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Fax: 312-861-2200

 

S-1

--------------------------------------------------------------------------------


 

Annex 1

to the Guaranty

 

FORM OF ACCESSION AGREEMENT

 

To:

 

 

 

 

 

 

 

Re:

 

 

 

 

 

Ladies and Gentlemen:

 

This Accession Agreement is made and delivered pursuant to Section 18 of that
certain Guaranty dated as of                 , 2006 (as amended, amended and
restated, modified, renewed or extended from time to time, the “Guaranty”), made
by each Guarantor named in the signature pages thereof (each a “Guarantor”), in
favor of DURUS LIFE SCIENCES MASTER FUND LTD., a Cayman Islands Exempted Company
(“Lender”). All capitalized terms used in this Accession Agreement and not
otherwise defined herein shall have the meanings assigned to them in either the
Guaranty or the Loan Agreement.

 

Aksys, Ltd., a Delaware corporation (“Company”) is party to that certain Loan
Agreement dated as of                 , 2006 (as amended, amended and restated,
modified, renewed or extended from time to time, the “Loan Agreement”) by and
between Company and Lender.

 

The undersigned,                                                         
[insert name of acceding Guarantor], a
                                           [corporation, partnership, limited
liability company, etc.], is a Subsidiary of Company and hereby acknowledges for
the benefit of Lender that it shall be a “Guarantor” for all purposes of the
Guaranty effective from the date hereof. The undersigned confirms that the
representations and warranties set forth in Section 8 of the Guaranty are true
and correct as to the undersigned as of the date hereof.

 

Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty, including Section 9, to the same extent and with the
same force and effect as if the undersigned were an original signatory thereto.

 

This Accession Agreement shall constitute a Loan Document under the Loan
Agreement.

 

This Accession Agreement shall be construed in accordance with and governed by
the internal laws of the State of New York (as permitted by Section 5-1401 of
the New York General Obligations Law (or any similar successor provision))
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to the rights and duties of the parties.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Accession Agreement,
as of                               , 200     .

 

 

 

[GUARANTOR]

 

 

 

 

By

 

 

 

Title

 

 

 

 

 

Address for Notices:

 

 

c/o

 

 

 

 

 

 

 

 

 

Attn.:

 

 

 

Fax No.:

 

 

 

A-2

--------------------------------------------------------------------------------